DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2017/104145A), cited in the IDS, in view of Numata et al. (US 2010/0233543) and Mattis et al. (US 2017/0170472). The English machine translation of Akiyama et al. is attached and is referenced below.
Regarding Claim 1, Akiyama et al. teaches a secondary battery (line 10) comprising a positive electrode plate (line 2423) a negative electrode plate (line 2444) an electrolyte and separator (line 126-127), the negative electrode plate comprising a negative electrode current collector with a negative electrode active material layer on the surface of the negative current collector (lines 443-444) (i.e. providing a negative film on a surface of the negative current collector) wherein the negative active material comprises graphite (lines 1635-1641) to form a negative electrode plate (line 2444).
Akiyama et al. does not teach testing the negative active material in a button half battery cell to characterize the polarization of the negative active material.
However, the range of the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is a result effective variable in view of Numata. Although, the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024])
Since Akiyama teaches the same negative active material, of graphite and silicon (see Akiyama lines 1635-1646; see Numata Para. [0086]), the range of the value of “(A+B)/X” is merely a discovery of an optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
However, the range of the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” (instant specification – Para. [0029]) is a result effective variable in view of Numata. Although, the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]).
Since Akiyama teaches the same negative active material, of graphite and silicon (see Akiyama lines 1635-1646; see Numata Para. [0086]), the range of the value of “(A/X)xCW” is merely a discovery of an optimum or workable ranges involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Akiyama et al. does not teach an active specific surface area of the negative electrode plate.
However, Mattis et al. teaches an anode active material wherein the specific surface area is 1 cm2/g to 50 cm2/g (Para. [0010]) overlapping with the claimed range.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama et al. to incorporate the teaching of the specific surface area of Mattis et al., as it would provide an anode active material with improved cycling performance (Para. [0007]).
	Akiyama et al does not explicitly teach the testing conditions and methods steps to obtain the specific surface area. 
	However, the limitation regarding testing conditions and methods to obtain the specific surface area is a product by process limitation. The manner in which the product (in this case, the specific surface area of the product) is obtained is a product by process limitation which does not further limit the claimed product formed. 
Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Regarding Claim 2, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 1 as explained above. 
Akiyama et al. does not teach a value of “(A+B)/X”.
However, the range of the value of “(A+B)/X” is merely a discovery of an optimum or workable ranges involving only routine skill in the art. Although, the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 3, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 2 as explained above. 
Akiyama et al. does not teach a value of “(A+B)/X”.
However, the range of the value of “(A+B)/X” is merely a discovery of an optimum or workable range involving only routine skill in the art. Although, the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 5, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 1 as explained above. 
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
Although, the value of “(A/X)xCW” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as the range of the value of “(A/X)xCW” is merely a discovery of an optimum or workable ranges involving only routine skill in the art, as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 6, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 5 as explained above. 
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
Although, the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as the range of the value of “(A/X)” is merely a discovery of an optimum or workable ranges involving only routine skill in the art, as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 7, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 6 as explained above.
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
Although, the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as the range of the value of “(A/X)” is merely a discovery of an optimum or workable ranges involving only routine skill in the art, as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 8, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 4 as explained above. 
Akiyama et al. teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW, inside the range of the instant claim).
Regarding Claim 9, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 8 as explained above. 
Akiyama et al. teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW, inside the range of the instant claim).
Regarding Claim 10, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama et al. teaches the average particle size (D50) of the negative electrode active material is 11 micrometers (line 2636).
Regarding Claim 11, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 10 as explained above.
Akiyama et al. teaches the average particle size (D50) of the negative electrode active material is 11 micrometers (line 2636).
Regarding Claim 13, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama et al. teaches wherein the graphite is either natural graphite or artificial graphite (lines 1690-1691).
Regarding Claim 14, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama et al. teaches the carbon material used for the negative electrode active material can be soft carbon, hard carbon (lines 1767-1768) and the negative electrode active material can be a silicon-based material (lines 1635-1640).
Regarding Claim 15, Akiyama et al. in view of Numata et al. and Mattis et al. teaches all of the elements of the invention in claim 14 as explained above.
Akiyama et al. teaches wherein the negative electrode active material further comprises silicon-based material, specific examples include silicon oxide, elemental silicon, a composite of silicon and carbon material (i.e. silicon carbon composite (lines 1635-1646).
Regarding Claim 16, Akiyama et al. in view of Numata et al. and Mattis et al.  teaches all of the elements of the invention in claim 1 as explained above.
Akiyama teaches the positive electrode active material is applied to a positive electrode current collector to form a film (i.e. a positive film is provided on a surface of the positive current collector comprising a positive active material (lines 2398-2423), which forms the positive electrode plate (i.e. the positive electrode plate comprises a positive current collector and a positive film (line 2423) and the positive electrode active material is lithium nickel cobalt manganese oxide (lines 2401-2408).
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues the claimed feature of the polarization of the negative active material of (A/X)xCW achieves a higher fast charging capability without compromising the energy density and neither reference teaches claimed feature and thus, the feature would not be obvious.
Examiner respectfully disagrees. Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW), within the claimed range for the coating weight. Although a value for a range of “(A/X)xCW” (i.e. the polarization of the negative active material) is not explicitly taught, it would be obvious to have modified a value range of “(A/X)xCW” (modifying polarization of the negative active material), as the polarization of the negative active material is a result effective variable as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. In response to applicant's argument that feature provides higher fast charging capability without compromising the energy density, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues the active specific surface area of the amended claim 1 is different from the specific surface are of Mattis because the active specific surface area is determined by various specific steps in amended claim 1.
Examiner respectfully disagrees. Mattis teaches an anode active material wherein the specific surface area is 1 cm2/g to 50 cm2/g (Para. [0010]) overlapping with the claimed range and having the same units and representing a ratio of active material surface area to a weight of the negative electrode plate . Regarding the reciting the specific method steps involving the manner in which the claimed active material specific surface area is achieved, the patentability of a product is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113. 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729